United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rigby, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul B. Rippel, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-89
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2010 appellant, through his attorney, filed a timely appeal of the July 8,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying waiver
of recovery of an overpayment. The decision also directed repayment of the overpayment.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied waiver of recovery of a $147,346.75
overpayment of compensation.
On appeal, appellant’s attorney contends that an overpayment of compensation was not
created in this case because appellant did not receive dual compensation as he received
compensation from the Department of Veterans Affairs and OWCP for two different injuries.
Counsel further contends that appellant is entitled to waiver as recovery of the overpayment
1

5 U.S.C. § 8101 et seq.

would be against equity and good conscience. He stated that appellant believed that he was
being paid compensation for two distinct injuries and that his belief was confirmed in writing by
OWCP. Counsel further stated that appellant would suffer financial hardship in repaying the
overpayment.
FACTUAL HISTORY
This case has previously been before the Board. In a September 17, 2008 decision, the
Board affirmed an August 20, 2007 OWCP decision with respect to fact and amount of a
$147,346.75 overpayment of compensation for the period April 19, 1996 through December 24,
2005 due to appellant’s receipt of dual compensation benefits.2 The Board, however, determined
that OWCP improperly found appellant to be at fault in creating the overpayment and remanded
the case to determine whether he was entitled to waiver of recovery of the overpayment. On the
second appeal the Board, in a March 15, 2010 order, set aside OWCP’s decision dated
February 13, 20093 which found that appellant was not entitled to waiver of recovery of the
$147,346.75 overpayment.4 The Board found that OWCP failed to explain why it denied waiver
of recovery of the overpayment and remanded the case to OWCP for consideration of appellant’s
monthly income and expenses and assets based on current financial information in order to
determine if waiver was appropriate. The facts of the case as set forth in the Board’s prior
decisions are incorporated by reference.5
In (Form OWCP-20) dated April 22, 2010, appellant reported monthly income of
$3,951.00 which represented $1,177.00 in social security benefits and $2,774.00 in VA benefits.
He also reported monthly expenses which included $470.00 for mortgage, $395.00 for food,
$40.00 for clothing, $598.04 for utilities, $635.90 for other expenses and $350.00 for child
support, totaling $2,488.94 which he rounded up to $2,489.00. Appellant had $7,739.77 in a
checking account, $68,675.29 in a savings account and $72,164.44 in a money market account,
totaling $148,579.50. He also submitted supporting financial documents.

2

Docket No. 08-378 (issued September 17, 2008).

3

In the February 13, 2009 decision, OWCP reduced the $147,346.75 overpayment to $57,346.75 by compromise
as full recovery of the overpayment at the established rate of $300.00 a month would exceed appellant’s life
expectancy.
4

Docket No. 09-1157 (issued March 15, 2010).

5

OWCP accepted that on September 22, 1990 appellant, then a 40-year-old part-time flexible clerk/carrier,
sustained lumbosacral strain and herniated disc at L3-4 and L4-5 when he fell backwards and tripped while
unloading mail sacks. It authorized a laminectomy at L3-5 which was performed on February 14, 1994. Prior to the
instant claim, the VA, on February 1, 1982, awarded appellant compensation beginning September 14, 1981 for 10
percent disability for a recurrent lumbosacral strain he sustained while serving in the military from February 25,
1969 through December 8, 1972. In a July 15, 1996 decision, it increased his compensation to 60 percent disability
and granted entitlement to individual unemployability effective April 19, 1996. The VA found, among other things,
that the evidence demonstrated an original injury sustained during service with industrial reinjury. Following the
February 14, 1994 back surgery, it found that appellant was totally disabled. On March 6, 1996 the Office of
Personnel Management approved his application for disability retirement. In an October 8, 1996 decision, the VA
denied his request to change its July 15, 1996 decision. On December 14, 2005 appellant elected to receive
compensation benefits from the VA in lieu of FECA compensation benefits effective April 19, 1996.

2

In a July 8, 2010 decision, OWCP denied waiver of recovery of the overpayment.6 It
found that appellant’s income exceeded expenses by more than $50.00.7 OWCP found that his
assets supported his ability to repay a lump sum of $50,000.00 and thereafter monthly payments
of $450.00.
LEGAL PRECEDENT
Under section 8129 of FECA and the implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.8 Section 10.433 of the implementing regulations provide that OWCP may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.9 Section 10.434 provides that, if OWCP finds the
recipient of an overpayment was not at fault, repayment will be required unless:
“(a) Adjustment or recovery of the overpayment would defeat the purpose of
[FECA], or
“(b) Adjustment or recovery of the overpayment would be against equity and
good conscience.”10
These terms are further defined in sections 10.436 and 10.437. Section 10.436 provides
that recovery would defeat the purpose of FECA if the beneficiary needs substantially all of his
current income to meet current ordinary and necessary living expenses and the beneficiary’s
assets do not exceed a specified amount as determined by OWCP from data provided by the
Bureau of Labor Statistics.11 An individual is deemed to need substantially all of his or her
current income to meet ordinary and necessary living expenses if monthly income does not

6

On April 6, 2010 OWCP issued a preliminary notice of overpayment finding that appellant was not at fault in
creating the $147,346.75 overpayment. It advised appellant that if he disagreed with the fact or amount of the
overpayment he could submit new evidence in support of his contention. In a June 22, 2010 decision, OWCP’s
hearing representative set aside the April 6, 2010 preliminary determination, finding that the Board’s affirmance of
fact and amount of overpayment and determination that appellant was not at fault in creation of the overpayment,
were not subject to its review based on the Board’s September 17, 2008 decision. She remanded the case to OWCP
to determine whether appellant was entitled to waiver of recovery of the overpayment as directed by the Board.
7

The Board notes that OWCP found that appellant’s mortgage was $570.00 rather than $470.00 and his money
market account balance was $72,165.55 rather than $72,164.44.
8

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

9

20 C.F.R. § 10.433(a).

10

Id. at § 10.434.

11

20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).

3

exceed expenses by more than $50.00.12 An individual’s liquid assets include but are not limited
to, the value of stocks, bonds, savings accounts, mutual funds and certificates of deposits.13
Nonliquid assets include but are not limited to the fair market value of an owner’s equity in
property such as a camper, boat, second home and furnishings and supplies.14
Section 10.437 provides that recovery of an overpayment would be against equity and
good conscience if: (a) the overpaid individual would experience severe financial hardship in
attempting to repay the debt; and (b) the individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.15 To establish that a valuable right has been relinquished, it must be shown that the
right was in fact valuable, that it cannot be regained and that the action was based chiefly or
solely in reliance on the payments or on the notice of payment.16
ANALYSIS
The Board remanded the case for OWCP to consider whether appellant was entitled to
waiver as he was without fault in creating the overpayment. On remand, OWCP requested that
appellant submit financial evidence relevant to the issue of waiver of the $147,346.75
overpayment. It reviewed the claimed income, expenses and assets provided in appellant’s
April 22, 2010 Form OWCP-20 and found that he had $3,951.00 in monthly income and
$2,588.94 in monthly expenses.
As noted, an individual is deemed to need substantially all of his or her monthly income
to meet ordinary and necessary living expenses when income does not exceed expenses by more
than $50.00. In this case, appellant’s monthly income did exceed his monthly expenses by more
than $50.00. Further, his assets exceeded the applicable resource base. Since appellant is not
deemed by law to need substantially all of his income to meet ordinary and necessary living
expenses, the Board finds that recovery of the overpayment would not defeat the purpose of
FECA.
The evidence further does not demonstrate that repayment of the overpayment would be
against equity and good conscience. Appellant contended on appeal that he believed that he was
being paid compensation for two distinct injuries which was confirmed by OWCP in writing and
that he would suffer severe financial hardship in repaying the overpayment. However, he
submitted no evidence that he relied upon the incorrect payments to his detriment or that he
would experience severe financial hardship attempting to repay the debt. The Board finds,

12

Desiderio Martinez, 55 ECAB 245 (2004).

13

See supra note 11.

14

Id.

15

20 C.F.R. § 10.437.

16

Id. at § 10.437(b)(1).

4

therefore, that OWCP properly denied waiver of the overpayment of $147,346.75 for the period
April 19, 1996 through December 24, 2005.17
On appeal, appellant further contended that an overpayment of compensation was not
created in this case because he did not receive dual compensation as the compensation he
received from the VA and OWCP were for two different injuries. This contention was
previously considered by the Board in its September 17, 2008 decision. The Board affirmed
OWCP’s finding of fact and amount of overpayment based on dual payments.18 Thus, this
matter is res judicata absent any further review by OWCP under 5 U.S.C. § 8128.19
CONCLUSION
The Board finds that OWCP properly denied waiver of the overpayment as the evidence
does not establish that recovery would defeat the purpose of FECA or be against equity and good
conscience.

17

With respect to the recovery of the overpayment in compensation, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits under FECA. See
Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004). As appellant is no longer
receiving wage-loss compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection Act. Cheryl Thomas, id.
18

See e.g., Robert G. Burns, 57 ECAB 657 (2006).

19

Id.; see also Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

5

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

